Citation Nr: 0708805	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-26 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hip 
condition, status post bilateral hip replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2006.  A transcript of that hearing has 
been associated with the claims file.  


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, 
VA is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).  In addition, VA is required to obtain 
relevant records held by any federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  

In this case, the record contains a June 2002 letter from the 
California Department of Social Services indicating that the 
veteran applied for disability benefits under the Social 
Security Act.  The duty to assist includes the responsibility 
to obtain and consider any relevant records from the Social 
Security Administration.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

In addition, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, although the veteran was afforded a VA examination as 
recently as December 2002, that opinion was not based on a 
complete review of all available medical evidence, to include 
private medical records.  However, the evidence is sufficient 
to trigger VA's duty to obtain new medical examination and 
opinion, based on a complete review of the claims folder, to 
determine the nature and etiology of the veteran's bilateral 
hip disorder. Id.  The veteran has argued that he sustained 
injury to both hips at the same time he sustained the 
fracture of the lumbar spine in service.  It has also been 
suggested in the alternative that the hip disability may be 
secondary to the service connected fracture of a lumbar 
vertebra.  To that end, a remand is required.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1. The RO should contact the SSA and 
attempt to obtain records of the veteran's 
disability claim, pending in or about 
2002, to include any disability 
determinations and associated medical 
records.

2.  The RO should also arrange for the 
veteran to be scheduled for an orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
and the examination report must indicate 
whether such review was accomplished.  The 
RO should advise the veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.

The examiner should attempt to determine 
the nature and etiology of any bilateral 
hip disorder present.  Based on findings 
from the physical examination and review 
of the claims folder, the examiner is 
asked to provide a medical opinion 
responding to the following questions: Is 
it at least as likely as not (1) that 
current disability of the hips is related 
to the fall during service when the 
veteran sustained a vertebral fracture or 
(2) that any current bilateral hip 
disorder is related to the service 
connected residuals of the lumbar spine 
injury, either by way of direct causation 
or, if not directly caused, whether the 
service connected lumbar spine disability 
has aggravated the bilateral hip 
disability.  The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  In providing this opinion, 
the examiner should discuss the findings 
of the veteran's private medical 
providers, particularly those of Dr. R. M. 
Shaw, M.D., and Dr. M. Lee, M.D.  If the 
examiner agrees or disagrees with any 
opinion or finding of record, he/she 
should discuss the reasons.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for a bilateral hip condition, 
status post bilateral hip replacement.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




